UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 6)* SMG INDIUM RESOURCES LTD. (Name of Issuer) Common Stock, par value $0.001per share (Title of Class of Securities) 78454K102 (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index: Page 9 SCHEDULE 13G CUSIP No. :78454K102 Page 2 of 10 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL GROUP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 0 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: OO, IA SCHEDULE 13G CUSIP No. :78454K102 Page3 of 10 Pages 1. Names of Reporting Persons. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 0 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: OO, HC SCHEDULE 13G CUSIP No. :78454K102 Page4 of 10 Pages 1. Names of Reporting Persons. KEVIN M. ULRICH 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 0 7. Sole Dispositive Power 0 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: IN, HC Page5 of 10 Pages Item 1(a). Name of Issuer: SMG Indium Resources Ltd. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 176 LaGuardia Ave., Staten Island, New York 10314 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Anchorage Capital Group, L.L.C. (“Capital Group”); ii) Anchorage Advisors Management, L.L.C. (“Management”); and iii) Kevin M. Ulrich (“Mr. Ulrich”). This statement relates to Shares (as defined herein) held for the account ofAnchorage Capital Master Offshore, Ltd., a Cayman Islands exempted company incorporated with limited liability (“Anchorage Offshore”).Capital Group is the investment advisor to Anchorage Offshore.Management is the sole managing member of Capital Group.Mr. Ulrich is the Chief Executive Officer of Capital Group and the senior managing member of Management. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 610 Broadway, 6th Floor, New York, NY 10012. Item 2(c). Citizenship: 1) Capital Group is a Delaware limited liability company; 2) Management is a Delaware limited liability company; and 3) Mr. Ulrich is a citizen of Canada. Item 2(d). Title of Class of Securities: Common Stock, par value $0.001per share (the “Shares”) Item 2(e). CUSIP Number: 78454K102 Page6 of 10 Pages Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: (e) [X] An investment adviser in accordance with §240.13d-(b)(1)(ii)(E). (g) [X] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). Item 4. Ownership: Item 4(a) Amount Beneficially Owned: As of December 31, 2016, each of the Reporting Persons may be deemed the beneficial owner of 0 Shares. Item 4(b) Percent of Class: As of December 31, 2016, each of the Reporting Persons may be deemed to be the beneficial owner of approximately 0.0% of Shares outstanding. Item 4(c) Number of Shares of which such person has: Capital Group, Management, and Mr. Ulrich: (i) Sole power to vote or direct the vote: 0 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition of: 0 (iv) Shared power to dispose or direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof each of the Reporting Persons has ceased to be the beneficial owner of more than five percent of the class of securities, check the following☒. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Page7 of 10 Pages Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. Page8 of 10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Chief Executive Officer ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member KEVIN M. ULRICH /s/ Kevin M. Ulrich February 7, 2017 Page9 of 10 Pages EXHIBIT INDEX Ex. Page No. A Joint Filing Agreement 10 Page 10 of 10 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of SMG Indium Resources Ltd., dated as of February 7, 2017, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. ANCHORAGE CAPITAL GROUP, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title: Chief Executive Officer ANCHORAGE ADVISORS MANAGEMENT, L.L.C. By: /s/ Kevin M. Ulrich Name: Kevin M. Ulrich Title:
